Citation Nr: 0949034	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  05-06 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for left 
foot hallux valgus with arthritis (exclusive of periods of 
assigned temporary total rating).  

2.  Entitlement to a rating in excess of 20 percent for right 
foot hallux valgus with arthritis.  

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 
INTRODUCTION

The Veteran had active military service from April 1979 to 
December 1984.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which increased the Veteran's rating for 
bilateral hallux valgus by granting entitlement to a separate 
30 percent rating for left foot hallux valgus with arthritis 
and a 20 percent rating for right foot hallux valgus with 
arthritis.  In a January 2008 decision the RO granted a 
temporary total rating (TTR) based on surgical treatment 
necessitating convalescence effective December 15, 2006 to 
February 1, 2007, and continued the 30 percent rating for the 
left foot, effective February 1, 2007.  In an October 2009 
decision the RO granted TTR based on surgical treatment 
necessitating convalescence effective July 6, 2009 to 
September 1, 2009, and continued the 30 percent rating for 
the left foot, effective September 1, 2009.  The RO also 
denied entitlement to TDIU in a June 2008 decision.

In an August 2004 statement, the Veteran claimed that he has 
a back problem as secondary to his service-connected hallux 
valgus.  This matter is referred to the RO for consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Left foot hallux valgus (exclusive of periods of assigned 
TTR) is manifested by deformation of the left hallux, 
hammertoe, and complaints of pain with weightbearing and 
pressure.

3.  Right foot hallux valgus is manifested by complaints of 
pain but with decreased symptoms and less clinical signs of 
overload of the metatarsal heads and less marked valgus 
deviation.

4.  The Veteran is currently service-connected for left foot 
hallux valgus evaluated at 30 percent disabling, and right 
foot hallux valgus evaluated at 20 percent disabling.  

5.  Competent medical evidence does not indicate that the 
Veteran's service-connected disabilities alone preclude him 
from engaging in substantially gainful employment that is 
consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for left foot hallux valgus with arthritis (exclusive 
of periods of assigned TTR) have not been met.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
4.71a, Diagnostic Codes 5280-5284 (2009).

2.  The criteria for a disability rating in excess of 20 
percent for right foot hallux valgus with arthritis have not 
been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic Codes 5280-5284 
(2009).

3.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 3.340, 4.16 (2009).


3


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claims for entitlement to 
disability ratings in excess of 30 percent for left foot 
hallux valgus and 20 percent for right foot hallux valgus 
were filed in July 2003.  The Veteran's claim for entitlement 
to TDIU was filed in October 2006.  In correspondence dated 
February 2004 and April 2007, the Veteran was notified by the 
RO of the provisions of the VCAA as they applied to increased 
rating and TDIU claims.  These letters notified him of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claims, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and provided other pertinent information 
regarding the VCAA.  Thereafter, the claims were reviewed and 
a statement of the case was issued in April 2009 for the TDIU 
claim and in May 2009 for the increased rating claims.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield 
III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in March 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
The Veteran's service treatment records and all relevant VA 
and private treatment records pertaining to his service-
connected disabilities have been obtained and associated with 
his claims file.  He has also been provided with a VA 
examination in April 2004 to assess the current state of his 
service-connected right and left hallux valgus disabilities.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Increased Ratings

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2009) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2009).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 38 
C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  See DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

The Veteran was assigned a 100 percent TTR for his service-
connected left foot hallux valgus from December 15, 2006, to 
February 1, 2007, and July 6, 2009, to September 1, 2009, for 
convalescence following surgery.  He was assigned a 30 
percent from July 31, 2003 to December 15, 2006, from 
February 1, 2007 to July 6, 2009, and from September 1, 2009 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5280-5284 
(2009).  The Veteran has also been assigned a 20 percent 
rating for right foot hallux valgus effective July 31, 2003 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5280-5284 
(2009).

5003  Arthritis, degenerative (hypertrophic or 
osteoarthritis):
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.). When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003. Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. In the absence of limitation of motion, rate as 
below:
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20
With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).

8280  Hallux valgus, unilateral: 
Operated with resection of metatarsal head
10
Severe, if equivalent to amputation of great toe
10
See 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2009).

528
2
Hammer toe:


All toes, unilateral without claw foot  
10

Single toes
0
See 38 C.F.R. § 4.71a, Diagnostic Code 5282 (2009).

5284  Foot injuries, other:
Severe
30
Moderately severe
20
Moderate
10
Note: With actual loss of use of the foot, rate 40 percent.
See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2009).

Loss of use of a hand or a foot, for the purpose of special 
monthly compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance. 
The determination will be made on the basis of the actual 
remaining function of the hand or foot, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance and propulsion, etc., in the case of the foot, could 
be accomplished equally well by an amputation stump with 
prosthesis. 
(a)  Extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of 2 major joints of an 
extremity, or shortening of the lower extremity of 3-1/2 
inches (8.9 cms.) or more, will be taken as loss of use 
of the hand or foot involved. 
(b)  Complete paralysis of the external popliteal nerve 
(common peroneal) and consequent, footdrop, accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants 
confirmatory of complete paralysis of this nerve, will 
be taken as loss of use of the foot. 
38 C.F.R. § 4.63 (2009)

Factual Background and Analysis

The Veteran was granted service connection in a May 1985 
rating decision based on a November 1984 separation 
examination report that noted pain and deformity in the feet.  
The Veteran resides in Italy.

In his July 2003 increased rating claim, the Veteran claimed 
that the deterioration of his feet makes it very hard to walk 
without sharp pains or stand for prolonged periods of time.  
He stated that his job security was at risk because his 
duties required him to inspect aircraft, transportation 
vehicles, personnel, and shipments, and that his doctor was 
giving him days off to rest his feet because of the swelling 
of his feet after standing and walking for long periods. 

In an April 2004 VA examination report, the Veteran gave a 
history of surgery on the left foot in 1984, steadily 
worsening deformity with the years, and pain in the right 
foot as well.  The Veteran complained of deformity of toes, 
pain after half hour of walking, swelling in the afternoon 
and evening of the left foot, and some toe deformity with 
calluses and pain after long walking on the right foot.  The 
examiner noted a long surgical scar on the medial left 
metacarpophalangeal (MP) joint of foot, left foot hallux 
valgus with 60 degrees valgus, toe under second toe, three 
plus callus on bunion, positive tenderness of first MP joint, 
all joints with full range of motion.  On the right, the 
examiner reported hallux valgus at 35 degrees, two plus 
callus and tender first MP joint, and all joints with full 
range of motion.  The examiner referenced an x-ray report 
which found hallux valgus, bilateral, deformity of head of 
left first metatarsal, post-surgery, irregular left fifth toe 
(proximal).  The diagnosis was hallux valgus bilateral feet 
with secondary arthritis due to deformity. 

A February 2005 private x-ray report revealed bony fissure in 
the head of the phalanx next to the small toe, but no bony 
fissures or pathologic calcifications in the soft parts.  A 
May 2005 private x-ray report found, on the left, a 
deformation of the third distal of the first metatarsus as 
well as progressive loss of bony substance with sclerotic 
borders, presence of a proximal marginal small osseous spur, 
and hallux valgus of the big toe with deviation.  In a June 
2005 note, the physician noted that respect to the bunion 
with deviation of the first great toe, there was a 
possibility of corrective surgery; however it would not 
guarantee the disappearance of painful symptoms due to the 
nature of the previous articular trauma. 

In a February 2006 private orthopedic consultation note, the 
Veteran complained of invalidating pain which does not 
consent normal daily activity and causes him to stop 
frequently due to the pain with onset after only 30 min in 
the standing position.  The examiner found, on the left foot, 
normal development with normal skin vascularization, a skin 
scar compatible with sequelae of firearm wound sustained in 
1985 and causing loss of bony substance, functional overload 
at the level of the metatarsal heads and plantar 
hyperkeratosis in the areas corresponding to the heads of 
second, third, fourth, and fifth metatarsus, valgus deviation 
of the hallux with second toe crossover with progressive 
dorsalization and subluxation of the phalangeal metatarsus, 
fair mobility of first toe, marked tenderness to palpation on 
the metatarsal head and at the level of the first and second 
intermetatarsal spaces, pain less intense but still present 
at the level of the remaining metatarsal heads.  On the right 
foot, the examiner reported clinical findings similar to the 
left foot, but decreased symptoms and with less clinical 
signs of overload of the metatarsal heads, valgus deviation 
of the first toe is less marked.  The examiner referenced a 
weightbearing x-ray report which showed sequelae of bony 
lesion at the head of the first metatarsus confirm the hallux 
valgus and show lateralization of the seasamoid bones, early 
signs of arthritis also noted at the level of the MP joint 
and dysmetria of the entire metatarsal arch.  

In December 2006, the Veteran underwent a left first 
metatarsal medial cuneiform fusion, left first proximal 
phalanx medical closing wedge ostotomy, Strayer gastrocsoleus 
resection of the left lower extremity.  The Veteran was 
granted a temporary evaluation of 100 percent for 
convalescence from December 15, 2006 to February 1, 2007. 

In an April 2008 private examination report, the examiner 
noted that on the left, at the head of the fourth metatarsal 
bone, area of functional overload is present, and is painful 
with weightbearing and pressure.  The examiner also reported 
findings and symptoms milder on the right.  He noted 
sequaelae of the hallux valgus surgery (scarring), deviation 
is approximately 30 degrees with a second hammer toe 
progressively worsening, and the intermetatarsal angle is of 
approximately 15 degrees. 

In a January 2009 private examiner note, A. M., M.D., 
reported sequelae of left hallux valgus surgery and findings 
of reoccurring valgus deformation of the left hallux with 
hammertoe deformation of the second toe, increased 
weightbearing of the second, third, and fourth MP joint with 
consequent plantar hyperkeratosis and pain with 
weightbearing.  She noted that the condition was already 
present and diagnosed during an evaluation in April 2008 and 
has progressively worsened over the past months with 
significant functional impairment.  She referred to an x-ray 
study which revealed sequelae of arthrodesis of the first 
cuneiform-metatarsal joint, indication for surgical 
correction, with concurrent osteotomic backward shift of the 
head of the second, third, and fourth MP joint and possible 
correction of the fifth. 

Private treatment records also reveal that the Veteran 
underwent another correction of the left foot with shortening 
osteotomy second and third metatarsal bone and osteotomy of 
the dorsal part of the fourth and fifth metatarsal bones.  
The July 2009 report noted a diagnosis on discharge was 
hallux valgus, second toe is rigid and dorsally flexed 
metatarsal pain in at the fourth and fifth toes of the left 
foot.  The Veteran was granted a temporary evaluation of 100 
percent for convalescence from July 6, 2009 to September 1, 
2009.

Analysis

Based upon the evidence of record, the Board finds the 
service-connected hallux valgus with arthritis in the left 
foot is presently manifested by deformation of the left 
hallux with hammertoe deformation and complaints of pain with 
weightbearing and pressure.  The Veteran is in receipt of the 
maximum allowable rating of 30 percent under Diagnostic Code 
5284 for a severe foot injury without the actual loss of use 
of the foot, which provides for a 40 percent rating under 
Diagnostic Code 5284.  As stated in the regulations, loss of 
use of the foot would require a determination that no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the knee with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function of the foot, whether the acts 
of balance and propulsion, etc., could be accomplished 
equally well by an amputation stump with prosthesis.  In this 
case, neither a physician nor the Veteran have suggested that 
the Veteran would be better served with the amputation of the 
left foot and use of a prosthesis.

Moreover, no other diagnostic code provides a basis for 
assignment of a higher rating for his service-connected left 
foot hallux valgus disability.  Disabilities of the foot are 
rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5276 through 
5284. However, several of these diagnostic codes are simply 
not applicable to the Veteran's service-connected left foot 
disability because his current rating equals or exceeds the 
maximum rating allowed under a particular rating code.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).  Accordingly, a 
rating in excess of 30 percent for left foot hallux valgus 
disability is not warranted.

The Board also finds that there is no basis for the 
assignment of any higher rating based on consideration of any 
of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, 8 Vet. App. at 204-07.  Therefore, the currently 
assigned 30 percent rating properly compensates the Veteran 
for the extent of functional loss resulting from any such 
symptoms.

The Veteran's right foot hallux valgus with arthritis is 
manifested by complaints of pain and clinical findings 
similar to the left foot, but decreased symptoms with less 
clinical signs of overload of the metatarsal heads and less 
marked valgus deviation of the first toe.  A review of the 
evidence suggests that the right foot disorder has been 
essentially stable, given the surgeries on the left foot, and 
the lack if complaints regarding the right foot.  According 
to 38 C.F.R. § 4.71a Diagnostic Code 5284, an evaluation of 
20 percent is warranted when moderate symptoms are present.  

Moreover, no other diagnostic code provides a basis for 
assignment of a higher rating for either his right foot 
disability.  Disabilities of the foot are rated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5276 through 5284; however, 
several of these diagnostic codes are simply not applicable 
to the Veteran's right foot disorder because, in some cases, 
his current rating exceeds the maximum rating allowed under a 
particular rating code; or simply because he does not have, 
nor has contended to have, a diagnosis of the rated 
disability.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence). 

Although the Veteran was diagnosed with arthritis, the Board 
notes that the criteria contained in Diagnostic Code 5003 for 
rating impairment due to arthritis would not serve to 
increase the Veteran's current disability ratings beyond 20 
percent for the right foot disability.  A higher rating is 
not justified.

The Board acknowledges the Veteran's contentions that his 
left and right foot hallux valgus with arthritis is severely 
disabling.  The Veteran is competent to testify as to the 
degree of his foot discomfort; however, as noted above, the 
Veteran is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has also considered whether a compensable rating 
based on a greater limitation of motion due to pain on use, 
including use during flare-ups, is warranted.   However, the 
Board observes that there is no objective evidence that the 
left foot is further limited by fatigue, weakness, lack of 
endurance, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45 
(2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).  There is no 
indication that the Veteran's subjective complaints or any 
objective medical findings of pain on motion, weakness, 
fatigability, and lack of endurance caused functional loss 
greater than that contemplated by the assigned 30 percent 
rating for severe left foot impairment or the assigned 20 
percent rating for moderate right foot impairment.  

For all the foregoing reasons, the Veteran's claims for 
entitlement to a rating in excess of 30 percent for a left 
foot disability and 20 percent for a right foot disability 
must be denied.  The Board has considered staged ratings, 
under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. 
Mansfield, 21 Vet. App. 505 (2007), but concludes that they 
are not warranted.  Since the preponderance of the evidence 
is against these claims, the benefit of the doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the service-connected right and left foot disabilities that 
would take the Veteran's case outside the norm so as to 
warrant the assignment of an extraschedular rating.  While in 
the past several years the Veteran has had two surgeries on 
his left foot, with periods of convalescence, for which he 
received a 100 percent rating, he apparently recovered and 
returned to work.  Other than the Veteran's statements, there 
has been no evidence to suggest that the left foot disorder 
impacts the Veteran's employment.  Consequently, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

TDIU

Laws and Regulations

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 
(2009).  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  For the above purpose 
of one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) Disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable; (2) Disabilities 
resulting from common etiology or a single accident; (3) 
Disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric; (4) Multiple injuries incurred in action; 
or (5) Multiple disabilities incurred as a prisoner of war.  
See 38 C.F.R. § 4.16 (2009).

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  For purposes of this 
section, marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person.  Marginal employment may also be held to exist, on a 
facts found basis (includes but is not limited to employment 
in a protected environment such as a family business or 
sheltered workshop), when earned annual income exceeds the 
poverty threshold.  Consideration shall be given in all 
claims to the nature of the employment and the reason for 
termination.  See 38 C.F.R. § 4.16(a) (2009).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, in the case of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular percentage 
standards, the case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  The veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue must be 
addressed.  See 38 C.F.R. § 4.16(b) (2009).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the Veteran.  See 38 C.F.R. §§ 3.341(a), 
4.19 (2009).  Factors to be considered are the veteran's 
education, employment history and vocational attainment.  See 
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

A high disability rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
However, the question in a total rating case based upon 
individual unemployability due to service-connected 
disabilities is whether the veteran is capable of performing 
the physical and mental acts required by employment and not 
whether the Veteran is, in fact, employed.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

Factual Background and Analysis

The Veteran contends that he is entitled to TDIU, as his 
service-connected hallux valgus and arthritis of both left 
and right feet renders him unemployable.  The Veteran has 
reported in multiple statements that he had lost time from 
his job, was unable to find a different job, and eventually 
lost his job due to his service-connected disabilities. 

In his October 2006 claim for compensation based on 
unemployability, the Veteran stated that he worked security 
from January 2000 to June 2006.  He stated that his 
disability affected full time employment and he became too 
disabled to work in June 2006.  The Veteran also reported 
that he has tried to obtain employment since that time.  He 
indicated that he had completed college with no other 
training or education before or after he became too disabled 
to work.  

An undated employer statement reported that according to 
Italian law they were not permitted to release files or 
personal information pertaining to employees except name and 
position.  They reported that the Veteran was Personnel 
Section Management for all Security-Training Personnel.  The 
Veteran has not procured information from any employer that 
would confirm his inability to work based on his service-
connected disabilities.

At 50 percent, the Veteran's combined disability rating does 
not meet the schedular criteria for consideration of a TDIU 
rating under 38 C.F.R. § 4.16(a) (2009).  For those veterans 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a), total disability ratings for compensation 
may nevertheless be assigned when it is found that the 
service-connected disabilities are sufficient to produce 
unemployability.  These cases should be referred for extra-
schedular consideration. See 38 C.F.R. § 4.16(b) (2009).

Based on the evidence discussed above, the record does not 
demonstrate the Veteran's service-connected disabilities 
actually preclude him from engaging in substantially gainful 
employment, and that he is totally disabled due to his 
service-connected disabilities.  The Board recognizes that 
the Veteran's service-connected hallux valgus affects his 
ability to secure or follow a substantially gainful 
occupation.  In recognition of the severity of his service-
connected disabilities, the Veteran is currently rated as a 
combined 50 percent disabled.  However, in this case, there 
is no reason for the Board to conclude that the Veteran's 
service-connected hallux valgus disabilities produce 
unemployability or are so unusual or exceptional as to 
warrant referral of the case for extra-schedular 
consideration.  See 38 C.F.R. §§ 3.321, 4.16(b) (2009).


ORDER

Entitlement to a rating in excess of 30 percent for left foot 
hallux valgus with arthritis is denied.  

Entitlement to a rating in excess of 20 percent for right 
foot hallux valgus with arthritis is denied.  

Entitlement to a TDIU is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


